TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                            NO. 03-20-00273-CR



                                     Darrell J. Harper, Appellant

                                                    v.

                                     The State of Texas, Appellee


               FROM THE 147TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-DC-11-904087, THE HONORABLE CLIFFORD A. BROWN, JUDGE PRESIDING



                              MEMORANDUM OPINION


                Appellant Darrel J. Harper filed a notice of appeal in this Court giving written

notice of appeal of an order denying a post-conviction “motion to forgive unpaid fines/court

costs” that he filed in the trial court.1

                In Texas, appeals in a criminal case are permitted only when they are specifically

authorized by statute. State ex rel. Lykos v. Fine, 330 S.W.3d 904, 915 (Tex. Crim. App. 2011);

see Bayless v. State, 91 S.W.3d 801, 805 (Tex. Crim. App. 2002) (stating that criminal

defendant’s right of appeal “is a statutorily created right.”). Thus, the standard for determining

        1   Appellant was convicted of terroristic threat and retaliation, see Tex. Penal Code
§§ 22.07(a)(6), 36.06, and sentenced to six years in prison for each offense, see id. § 12.34. This
Court affirmed appellant’s convictions on appeal. See Harper v. State, No. 03-12-00075-CR,
2014 WL 1801747, at *5 (Tex. App.—Austin Apr. 30, 2014, no pet.) (mem. op., not designated
for publication). The record reflects that the district clerk sent appellant a Notice of Unpaid
Fines/Court Costs seeking payment of the court costs imposed in connection with his conviction
for terroristic threat. Appellant filed the above-described motion. The trial court signed an order
denying the motion.
whether an appellate court has jurisdiction to hear and determine a case “is not whether the

appeal is precluded by law, but whether the appeal is authorized by law.” Blanton v. State,

369 S.W.3d 894, 902 (Tex. Crim. App. 2012) (quoting Abbott v. State, 271 S.W.3d 694, 696–97

(Tex. Crim. App. 2008)); see Tex. Const. art. V, § 6(a) (providing that courts of appeals have

appellate jurisdiction “under such restrictions and regulations as may be prescribed by law”);

Ragston v. State, 424 S.W.3d 49, 52 (Tex. Crim. App. 2014) (explaining that “[j]urisdiction must

be expressly given to the courts of appeals in a statute”). We find no statutory authority granting

appellant the right to appeal the denial of a post-conviction motion seeking forgiveness of unpaid

statutorily mandated court costs imposed upon conviction. See Tex. Code Crim. Proc. art. 42.16

(requiring trial court to “adjudge the costs against the defendant, and order the collection

thereof” when punishment imposed is “any other than a fine”).

               We hold that we lack jurisdiction in this appeal because there is no statutory

authority for the appeal that appellant attempts here. See, e.g., Staley v. State, 233 S.W.3d 337,

338 (Tex. Crim. App. 2007) (dismissing appeal because it was not authorized by law).

Accordingly, we dismiss this appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f).



                                             __________________________________________
                                             Edward Smith, Justice

Before Justices Goodwin, Triana, and Smith

Dismissed for Want of Jurisdiction

Filed: August 28, 2020

Do Not Publish




                                                2